Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip C. Mendes da Costa on 04/26/21.

The application has been amended as follows: 

(Currently Amended) A vacuum cleaner or extractor comprising: 
an air flow path extending from a dirty air inlet to a clean air outlet;
an air treatment member having an air treatment chamber positioned in the air flow path, the air treatment chamber comprising an air treatment chamber air inlet, an air treatment chamber air outlet, an openable first end, a longitudinally spaced apart second end 
a suction motor positioned in the air flow path upstream of the clean air outlet; 
a moveable member positioned in the air treatment chamber, the moveable member comprising at least one of the porous member and a cleaning member positioned in the air treatment chamber between the sidewall of the air treatment chamber and the porous sidewall, wherein the moveable member is moveable from an operating position in which the moveable member is positioned towards the second end and a cleaned position in which the moveable member is translated longitudinally away from the second end; and,
a handle drivingly connected to the moveable member whereby operation of the handle translates the moveable member [[is]] longitudinally 
wherein the first end is moved from a closed position to an open position when is translated through at least the portion of the chamber. 
(Currently Amended) The vacuum cleaner or extractor of claim 1 further comprising an openable lock operable between a locked position in which the first end is secured in a closed position and an open position in which the first end is moveable to an open position, and the lock is moveable from the locked position to the open position in response to the moveable member being longitudinally translatable through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor
(Currently Amended) The vacuum cleaner or extractor of claim 3 wherein the driving linkage comprises a longitudinally extending drive rod.
(Currently Amended) The vacuum cleaner or extractor of claim 4 wherein the driving linkage operably engages the first end to open the first end as the moveable member is longitudinally translated through the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 3 wherein the driving linkage operably engages the first end to open the first end as the moveable member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 3 wherein the moveable member comprises the cleaning member and the cleaning member operably engages the first end to open the first end as the cleaning member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 3 wherein the moveable member comprises the porous member and the porous member operably engages the first end to open the first end as the porous member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 2 wherein the moveable member comprises the cleaning member and the cleaning member operably engages the lock to move the lock from the locked position to the open position as the cleaning member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor
(Currently Amended) The vacuum cleaner or extractor of claim 2 wherein the moveable member comprises the porous member and the porous member operably engages the lock to move the lock from the locked position to the open position as the porous member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 11 wherein the porous member operably engages the first end to open the first end as the porous member is longitudinally translated through at least the portion of the chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 1 wherein, in the cleaned position, at least a portion of the moveable member is exterior of the air treatment chamber.
(Currently Amended) The vacuum cleaner or extractor of claim 1 wherein the moveable member comprises the cleaning member and the cleaning member is moveable from an operating position in which the cleaning member abuts the second end and a cleaned position in which the moveable member is translated longitudinally away from the second end.
(Currently Amended) The vacuum cleaner or extractor of claim 1 wherein the cleaning member comprises an annular member.
(Currently Amended) The vacuum cleaner or extractor of claim 15 wherein the annular member has a plurality of finger members depending longitudinally therefrom.
(Currently Amended) The vacuum cleaner or extractor
(Currently Amended) The vacuum cleaner or extractor of claim 1 wherein the air treatment member comprises a cyclone having a centrally positioned cyclone axis of rotation.
(Currently Amended) The vacuum cleaner or extractor of claim 1 wherein the porous member is tapered towards the openable first end.
Drawings
The drawings were received on 3/2/20.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-19 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/Primary Examiner, Art Unit 1773